PER CURIAM.
Robert J. Bean appeals the district court’s judgment denying relief on his 42 U.S.C. § 1983 (2000) complaint alleging deliberate indifference to his medical needs. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bean v. Angelone, No. CA-02-1088-7 (W-D.Va. Sept. 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED